DETAILED ACTION

Reasons for Allowance

Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 10, see applicant’s remarks filed on 11/23/2021, appears to overcome the rejection.
However, upon further review and search, main Claims 1 and 10, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 10.
Specifically, claims 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 ”an image scanning device, comprising: a platen; a cover rotatably provided to the image scanning device, the cover being configured to be opened to expose the platen and closed to cover the platen; a cover sensor configured to output a detection signal based on an opening state of the cover; a scanning unit configured to sequentially scan an image, within a scannable area, from a first end toward a second end of the scannable area, an original sheet placed on the platen being included in the scannable area, the scanning unit generating image data representing the scanned image; a condition setting unit enabling a user to set a first condition to be used when the image is scanned; and a controller configured to perform: detecting the opening state of the cover based on the detection signal output by the cover sensor; and obtaining the image data representing a partial image which is an image of a first end portion of a scannable area of the scanning unit, wherein, when the cover is detected to be in the closed state based on the detection signal output by the cover sensor, the controller applies an image processing based on the first condition set through the condition setting unit; and wherein, when the cover is detected to be in the opened state based on the detection signal output by the cover sensor, the controller applies the image processing based on a second condition which is a particular condition set in advance and different from the first condition and without using the first condition”.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 10. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 10 as amended.
Main Claim 10, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 10 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 10. Claims 2-8 and 11, which depend from claims 1 and 10, are patentably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677